ACCEPTED
                                                                                        01-15-00854-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  11/30/2015 3:39:19 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK




                                                                      FILED IN
                                                               1st COURT OF APPEALS
                                                                   HOUSTON, TEXAS
Afton Sands
111 Congress Avenue, Suite 1400                                11/30/2015 3:39:19 PM
Austin, TX 78701-4043                                          CHRISTOPHER A. PRINE
                                                                        Clerk
Direct: 512-479-1143
Fax: 512-479-1101
afton.sands@huschblackwell.com




                                  November 30, 2015

Via E-Filing

Christopher A. Prine
Clerk, First Court of Appeals
301 Fannin Street
Houston, Texas 77002

       Re:     Case No. 1-15-00854; PHCC – La Hacienda Rehabilitation &
               Healthcare Center, LLC v Keith Crume

Dear Mr. Prine:

      The undersigned hereby requests, via Federal Express, a copy of the clerk’s
record in the above-referenced case. Please call my assistant, Cathy Rader, at 512-
703-5764 to obtain our Federal Express account number.

       Thank you for your prompt attention to this request.

                                       Very truly yours,
                                       /s/ Afton Sands
                                       Afton Sands
cc:    All counsel of record (via e-file)




AUS-6199273-1 6056520/54